DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 08/10/2022 after the final rejection of 05/12/2022 and the Applicant initiated interview of 08/09/2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. Claim 23 has been added, claims 7, 14, 19 have been cancelled while claims 1, 8 and 15 have been amended in this submission. Thus claims 1-6, 8-13, 15-18 and 20-23 are currently pending for reconsideration by the Examiner and are examined below.

Response to amendments and arguments

2.	The Applicants have acknowledged the potentially allowable subject matter indicated by the Examiner in Applicant initiated interview of 08/09/2022 and have accordingly amended the independent claims to incorporate said allowable subject matter. The Applicants have also agreed to further amendments proposed by the Examiner and included in this office action (see below). Instant claims are therefore allowable in view of the foregoing and further based on an updated prior art search. The Applicants arguments are also persuasive in light of these amendments. Therefore, no more outstanding issues remain in the instant Application and instant claims are in condition for allowance. 

Examiner’s Amendment to claims

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given by the Applicants’ Representative, Attorney Tyler McAllister, on 08/23/2022. The Applicants agreed to the Examiner’s proposed amendments in independent claims 1, 8 and 15. The application has been amended as follows: Replace claims 1, 8 and 15 with the claims below, wherein underlines and double square parentheses represent additions and strikethroughs represent deletions. Cancel claim 20. 

Claim 1.	A method comprising:
receiving a request for programming code from a user, the request including unstructured text data that identifies an intended entity, wherein the unstructured text data is input by the user;

determining a context associated with the request using project state data that is specific to and a project for which the request for programming code is received; 

determining the intended entity [[,]] from the unstructured text data and the determined context

identifying, from a set of templates, a template associated with the intended entity, the template including a set of parameters;

extracting, from the unstructured text data, at least one value for at least one parameter in the set of parameters; and 

generating the programming code by populating each parameter in the set of parameters of the template with its determined value.

Claim 8.	A computing system comprising:

a processor; and
a memory including instructions that, when executed with the processor, cause the computing system to, at least:

receive a request for programming code from a user, the request including unstructured text data that identifies an intended entity, wherein the unstructured text data is input by the user;

determine a context associated with the request using project state data that is specific to and a project for which the request for programming code is received; 

determine the intended entity [[,]] from the unstructured text data and the determined context

identify, from a set of templates, a template associated with the intended entity, the template including a set of parameters;

extract, from the unstructured text data, at least one value for at least one parameter in the set of parameters; and 

generate the programming code by populating each parameter in the set of parameters of the template with its determined value.

Claim 15.	A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:

receive a request for programming code from a user, the request including unstructured text data that identifies an intended entity, wherein the unstructured text data is input by the user;

determine a context associated with the request using project state data that is specific to and a project for which the request for programming code is received;

determine [[,]] the intended entity from the unstructured text data and the determined context

   	identify, from a set of templates, a template associated with the intended entity, the template including a set of parameters;

extract, from the unstructured text data, at least one value for at least one parameter in the set of parameters; and 

generate the programming code by populating each parameter in the set of parameters of the template with its determined value.
                        Allowable Subject Matter

4.	Claims 1-6, 8-13, 15-18 and 21-23 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel technique for generating programming code from unstructured data, i.e.  natural speech.

Most pertinent prior art:

Harijan (U.S. Patent # 10977015 B1) in col 1, lines 50-55 and Col 8, lines 1-10 along with figures 1-5, teaches an electronic device capable of receiving search queries and converting search results to executable code. The input instructions to this device may be in text form, audio form, or video form. Col 2, lines 53-67, teach that metadata may be appended to the search results prior to their translation into code. The metadata assists in identifying the correct code to use. Metadata may be appended to the search results prior to their translation into code. The metadata assists in identifying the correct code to use. However, Harijan does not teach determining a context associated with the request using project state data that is specific to the user and a project for which the request for programming code is received and determining the intended entity, from the unstructured text data and the determined context.

Ali (U.S. Patent Application Publication # 2017/0102925 A1) in paragraphs 30 and 64, teaches generating a user interface operable to receive user inputs identifying, describing or selecting a template set or programming language. The template-set identifier may be a programming language identifier which identifies a selection of programming language used for a template-set. However, Ali also fails to teach determining a context associated with the request using project state data that is specific to the user and a project for which the request for programming code is received and determining the intended entity, from the unstructured text data and the determined context. Ali also does not teach some other limitations of the independent claims and was only used for some of the dependent claims. 

Korpman (U.S. Patent Application Publication # 2020/0320130 A1) in paragraphs 26-35 and figure 16, teaches writing of the one or more values corresponding to the primary software object instance at the storage locations; returning the functional primary software object instance to the primary program and generating a data artifact packet data object based at least in part on the extractable packet data object, wherein the data artifact data object comprises a subject entity identifier identifying a subject entity and one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology. However, once again Korpman fails to teach among other things; determining a context associated with the request using project state data that is specific to the user and a project for which the request for programming code is received and determining the intended entity, from the unstructured text data and the determined context.

Ogasawara (U.S. Patent Application Publication # 2003/0149969 A1) in para 19 and figure 3, teaches a computer that reads in a source code of an execution program written in an object-oriented programming language and converts it into a machine language code, characterized by comprising a processing target extraction unit that determines a method invocation to be processed based on a state of object reference during a method invocation, an inline-expansion unit that inline-expands the method invocation, which has been determined as a processing target by the processing target extraction unit, a scalarization unit that scalarizes an instance variable of an object during the method invocation, which has been inline-expanded in this inline-expansion unit, and a dead code elimination execution unit that executes dead code elimination for the execution program, which has been subject to processes by an inline-expansion unit and a scalarization unit. However, Ogasawara also fails to teach among other things; determining a context associated with the request using project state data that is specific to the user and a project for which the request for programming code is received and determining the intended entity, from the unstructured text data and the determined context.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims, namely a method comprising receiving a request for programming code from a user, the request including unstructured text data that identifies an intended entity, wherein the unstructured text data is input by the user; determining a context associated with the request using project state data that is specific to the user and a project for which the request for programming code is received; determining the intended entity from the unstructured text data and the determined context; identifying, from a set of templates, a template associated with the intended entity, the template including a set of parameters; extracting, from the unstructured text data, at least one value for at least one parameter in the set of parameters and generating the programming code by populating each parameter in the set of parameters of the template with its determined value.

The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.



CONCLUSION

5.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Dey (U.S. Patent # 10776082 B2), Arens (U.S. Patent Application Publication # 2016/0110379 A1), Maeda (U.S. Patent Application Publication # 2010/0241418 A1), Souloglou (U.S. Patent # 7203933 B2), Shulman (U.S. Patent # 6026233 A), Birsan (U.S. Patent # 6023578 A), Mengusoglu (U.S. Patent # 8561014 B2), Doddavula (U.S. Patent # 9886248 B2). All references are included in the PTO-892 form attached to this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)